Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/03/2021 and 12/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 6 recites the limitation "the driver" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 7-8 and 10 are rejected for similar reasons as those found above. 

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US Pre-Granted Publication No. US 2019/0235510 A1 hereinafter “Hashimoto”).

	Regarding claim 1 Hashimoto discloses:

	A vehicle control apparatus that controls a vehicle having a plurality of driving modes, (Hashimoto [0057] wherein multiple driving modes are present for the autonomous vehicle)
the vehicle control 5apparatus comprising one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer- executable instructions to cause the vehicle control apparatus to: (Hashimoto [0071] wherein a processor and memory control the vehicle) 10acquire vicinity information of the vehicle; (Hashimoto [0069] [0089] wherein the vehicle information includes travel plan and environment information) perform travel control of the vehicle based on the vicinity information; (Hashimoto [0069] [0089] wherein the vehicle information includes travel plan and environment information and the vehicle is controlled based on environment information) determine a deceleration limit value, which is a limit value for deceleration when the travel control is performed, 15according to the driving mode; (Hashimoto [0097] [0035] wherein limits for the acceleration and deceleration are based on the driving mode) and perform braking control based on the vicinity information, in a manner that the vehicle decelerates with a deceleration that does not exceed the determined deceleration limit value; (Hashimoto [0035] fig. 6 wherein a first drive deceleration limit for a driver oriented mode is determined) and 20the one or more processors cause the vehicle control apparatus to set the deceleration limit value to a first limit value when the vehicle is driven in a first driving mode among the plurality of driving modes, (Hashimoto fig. 6 [0112] wherein a first deceleration mode is used in a safety mode) and set the deceleration limit value to a second limit value, (Hashimoto fig. 6 [0129] wherein a different driving mode increases the deceleration limit in a performance mode) which is higher than the first 25limit value, (Hashimoto fig. 6 [0129] wherein a different driving mode increases the deceleration limit in a performance mode) when the vehicle is driven in a second driving mode that has a higher degree of automation than the first driving mode.  (Hashimoto [0129] wherein the performance mode is a lower driver interest level with more automation). 

	Regarding claim 11 Hashimoto discloses:

	A vehicle comprising a vehicle control apparatus, the vehicle control apparatus controlling the vehicle having a plurality of driving modes, (Hashimoto [0057] wherein multiple driving modes are present for the autonomous vehicle) the vehicle control apparatus comprising one or more processors that execute computer- 30executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control apparatus to: (Hashimoto [0071] wherein a processor and memory control the vehicle) - 30 -acquire vicinity information of the vehicle; (Hashimoto [0069] [0089] wherein the vehicle information includes travel plan and environment information) perform travel control of the vehicle based on the vicinity information; (Hashimoto [0069] [0089] wherein the vehicle information includes travel plan and environment information) determine a deceleration limit value, which is a limit 5value for deceleration when the travel control is performed, according to the driving mode; (Hashimoto [0097] [0035] wherein limits for the acceleration and deceleration are based on the driving mode) and perform braking control based on the vicinity information, in a manner that the vehicle decelerates with a deceleration that does not exceed the determined deceleration limit value; (Hashimoto [0035] fig. 6 wherein a first drive deceleration limit for a driver oriented mode is determined) 10and the one or more processors cause the vehicle control apparatus to set the deceleration limit value to a first limit value when the vehicle is driven in a first driving mode among the plurality of driving modes, (Hashimoto fig. 6 [0112] wherein a first deceleration mode is used in a safety mode) and set the deceleration limit 15value to a second limit value, (Hashimoto fig. 6 [0129] wherein a different driving mode increases the deceleration limit in a performance mode) which is higher than the first limit value, (Hashimoto fig. 6 [0129] wherein a different driving mode increases the deceleration limit in a performance mode) when the vehicle is driven in a second driving mode that has a higher degree of automation than the first driving mode. (Hashimoto [0129] wherein the performance mode is a lower driver interest level with more automation).

	Regarding claim 12 Hashimoto discloses:

	A vehicle control method for controlling a vehicle that has a plurality of driving modes, comprising: (Hashimoto [0057] wherein multiple driving modes are present for the autonomous vehicle) performing travel control of the vehicle based on vicinity information; (Hashimoto [0069] [0089] wherein the vehicle information includes travel plan and environment information) determining a deceleration limit value, which is a limit 25value for deceleration when the travel control is performed, according to the driving mode; (Hashimoto [0097] [0035] wherein limits for the acceleration and deceleration are based on the driving mode) performing braking control based on the vicinity information, in a manner that the vehicle decelerates with a deceleration that does not exceed the determined deceleration 30limit value; (Hashimoto [0035] fig. 6 wherein a first drive deceleration limit for a driver oriented mode is determined) and when determining the deceleration limit value, setting the deceleration limit value to a first limit value when the - 31 -vehicle is driven in a first driving mode among the plurality of driving modes, (Hashimoto fig. 6 [0112] wherein a first deceleration mode is used in a safety mode) and setting the deceleration limit value to a second limit value, (Hashimoto fig. 6 [0129] wherein a different driving mode increases the deceleration limit in a performance mode) which is higher than the first limit value, (Hashimoto fig. 6 [0129] wherein a different driving mode increases the deceleration limit in a performance mode) when the vehicle is driven in a second driving mode that has a 5higher degree of automation than the first driving mode. (Hashimoto [0129] wherein the performance mode is a lower driver interest level with more automation).
	
Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.

	Regarding claim 2 Hashimoto discloses all of the limitations of claim 1 and further discloses:

	The vehicle control apparatus according to claim 1, 30wherein when the vehicle is being driven in a … driving mode that has a higher degree of automation than the second driving mode, the one or more processors cause the vehicle - 28 -control apparatus to set the deceleration limit value to a … limit value that is higher than the first limit value.  (Hashimoto [0129] fig. 6 wherein a higher limit value is utilized for the autonomous vehicle).

	Hashimoto does not appear to disclose:

	a third driving mode or a third limit value

	Hashimoto discloses the claimed invention except for a third mode and limit value. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional driving modes and deceleration limits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper CO. v. Bemis Co., 193 USPQ 8. 

	Regarding claim 3 Hashimoto discloses all of the limitations of claim 2 and further discloses:

	The vehicle control apparatus according to claim 2, 5wherein the … limit value is equal to the second limit value.  (Hashimoto [0129] fig. 6 wherein a higher limit value is utilized for the autonomous vehicle). 

	Hashimoto does not appear to disclose:

	the third limit value

	Hashimoto discloses the claimed invention except for a third mode and limit value. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional driving modes and deceleration limits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper CO. v. Bemis Co., 193 USPQ 8. 

	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Carlstedt et al. (US Pre-Granted Publication No. US 2007/0032952 A1 hereinafter “Carlstedt”).

	Regarding claim 4 Hashimoto discloses all of the limitations of claim 1 and further discloses:

	The vehicle control apparatus according to claim 1, wherein: 10when the vehicle is being driven in the second driving mode (Hashimoto fig. 6 [0129] wherein a different driving mode increases the deceleration limit in a performance mode) … the one or more processors cause the vehicle control apparatus to determine the deceleration limit value to be the second limit value; (Hashimoto fig. 6 [0129] wherein a different driving mode increases the deceleration limit in a performance mode) and 15when the vehicle is being driven in the second driving mode (Hashimoto fig. 6 [0129] wherein a different driving mode increases the deceleration limit in a performance mode) … the one or more processors cause the vehicle control apparatus to determine the deceleration limit value to be a … limit value that is 20lower than the second limit value.  (Hashimoto fig. 6 [0112] wherein the vehicle determines a deceleration value for one of 4 modes).

	Hashimoto does not appear to disclose:

	a fourth limit value or and a travel velocity of the vehicle is less than a velocity threshold value, or and the travel velocity of the vehicle is greater than or equal to the velocity threshold value,

	However, in the same field of endeavor of vehicle controls Carlstedt discloses:

	“and a travel velocity of the vehicle is less than a velocity threshold value,” (Carlstedt [0007] [0043] wherein the vehicle velocity is used to determine a vehicle control motion) and “and the travel velocity of the vehicle is greater than or equal to the velocity threshold value,” (Carlstedt [0007] [0043] wherein the vehicle velocity is used to determine a vehicle control motion)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the travel velocity of Carlstedt with the vehicle system of Hashimoto because one of ordinary skill would have been motivated to make this modification in order to automatically apply certain operation features based on vehicle characteristics to avoid or mitigate car accidents (Carlstedt [0007]). 

	Additionally, Hashimoto in view of Carlstedt does not appear to disclose:

	a fourth limit value

	Hashimoto discloses the claimed invention except for a third mode and limit value. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional driving modes and deceleration limits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper CO. v. Bemis Co., 193 USPQ 8. 

	Regarding claim 5 Hashimoto in view of Carlstedt discloses all of the limitations of claim 4 and Hashimoto further discloses:

	The vehicle control apparatus according to claim 4, wherein the … limit value is equal to the first limit value.  (Hashimoto fig. 6 [0112] wherein the vehicle determines a deceleration value for one of 4 modes).

	Hashimoto does not appear to disclose:

	the fourth limit value

	Hashimoto discloses the claimed invention except for a third mode and limit value. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional driving modes and deceleration limits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper CO. v. Bemis Co., 193 USPQ 8. 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Kitterer et al. (US Pre-Granted Publication No. US 2005/0168328 A1 hereinafter “Kitterer”).

	Regarding claim 6 Hashimoto discloses all of the limitations of claim 1 but does not appear to further disclose:

	wherein when the deceleration of the vehicle exceeds the deceleration limit value, the one or more processors cause the vehicle control apparatus to perform control to issue a warning 30to the driver.  

	However, in the same field of endeavor of vehicle controls Kitterer discloses:

	“wherein when the deceleration of the vehicle exceeds the deceleration limit value, the one or more processors cause the vehicle control apparatus to perform control to issue a warning 30to the driver.” (Kitterer [0037] wherein a driver is prompted to assist the deceleration when the deceleration exceeds a limit). 
	 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the warning of Kitterer with the vehicle system of Hashimoto because one of ordinary skill would have been motivated to make this modification in order to improve the safety of the vehicle following a front vehicle to prevent accidents (Kitterer [0004]).


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto as applied to claims 1 above, and further in view of Kitterer and Carlstedt. 

	Regarding claim 9 Hashimoto discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein when the deceleration of the vehicle exceeds the deceleration limit value, the one or more processors cause the vehicle control apparatus to have a pretensioner operate to increase a tensile force of a seatbelt included in the vehicle.   

	However, in the same field of endeavor of vehicle controls Kitterer discloses:
	
	“wherein when the deceleration of the vehicle exceeds the deceleration limit value, (Kitterer [0037] [0070] wherein a deceleration limit is achieved by a driver assist and then returned to an autonomous lower deceleration for normal operation)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the deceleration return of Kitterer with the vehicle system of Hashimoto because one of ordinary skill would have been motivated to make this modification in order to improve the safety of the vehicle following a front vehicle to prevent accidents (Kitterer [0004]).

	Additionally, Hashimoto in view of Kitterer does not appear to disclose:

	the one or more processors cause the vehicle control apparatus to have a pretensioner operate to increase a tensile force of a seatbelt included in the vehicle.  

	However, in the same field of endeavor of vehicle controls Carlstedt discloses:

	“the one or more processors cause the vehicle control apparatus to have a pretensioner operate to increase a tensile force of a seatbelt included in the vehicle.” (Carlstedt [0043] wherein during certain velocity thresholds a seat belt restraint is pretensioned before a crash).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the travel velocity of Carlstedt with the vehicle system of Hashimoto because one of ordinary skill would have been motivated to make this modification in order to automatically apply certain operation features based on vehicle characteristics to avoid or mitigate car accidents and protect the occupant (Carlstedt [0043]).

Allowable Subject Matter

	Claims 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6401024 B1 discloses a vehicle following control with a deceleration limit
US 20060195231 A1 discloses a belt tensioning device for a vehicle based on a speed threshold 
US 20100256852 A1 discloses a platooning vehicle management system
US 7840354 B2 discloses an automatic deceleration trigger for a vehicle 
US 20140336908 A1 discloses a coasting controller in an automatically controlled vehicle 
US 2018/0127001 A1 discloses a vehicle determining when to switch control to a driver and tightening a seatbelt in a vehicle during required operations 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664